Nichols, Judge:
The appeals for reappraisement enumerated in schedule “A,” annexed hereto and made a part hereof, are before me on the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by counsel for the parties hereto:
That the merchandise covered by the appeals to reappraisement enumerated in Schedule “A”, attached hereto and made a part hereof, consists of Flurandrena-lone, a medicinal preparation exported from Panama during the period beginning April 12, 1981 and ending March 4, 1963; that Flurandrenalone is not identified in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27,1958;
That >at the time of exportation of each shipment of Flurandrenalone covered by each of the appeals to reappraisement enumerated on Schedule “A”, the cost of materials and of fabrication or other processing of any kind employed in producing such merchandise at a time preceding the date of exportation of such merchandise which would ordinarily permit the production of such merchandise in the ordinary course of business, plus an amount for general expenses and profit equal to that usually reflected in sales of merchandise of the same general class or kind as the Flurandrenalone under appraisement which are made by producers in the country of exportation, in the usual wholesale quantities and in the usual course of trade for shipment to the United States, plus the cost of all containers and coverings of whatever nature, and all other expenses incidental to placing the Flurandrenalone under appraisement in condition, packed ready for shipment to the United States within the meaning of Section 402(d) (1), (2) and (3) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, was $42.56 per gram with respect to the entries covered by appeals to reappraisement Nos. 311 through 335, and $42.94 with respect to the entries covered by appeals to reappraisement Nos. 336 through 344.
IT IS FURTHER STIPULATED AND AGREED that the appeals to reap-praisement enumerated on the attached Schedule “A” are submitted for decision upon this stipulation and the entry file covered by each appeal.
Tbe appraiser appraised on tbe basis of constructed value. On tbe record and in view of tbe facts agreed on in tbe stipulation, I find and bold tbat constructed value, as that value is defined in section 402 (d) of tbe Tariff Act of 1930, as amended by tbe Customs Simpli-*562ficatiou Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that said values are $42.56 per gram with respect to the merchandise covered by the entries covered by the collector’s appeal numbers 311 through 335, and $42.94 per gram with respect to the merchandise covered by the entries covered by collector’s appeal numbers 336 through 344, appeal No. 326 being limited to the merchandise described on the invoice as “Flurandrenalone” with or without other words of description. Judgment will be rendered accordingly.